Citation Nr: 0627108	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  01-05 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating higher than 40 percent for rheumatoid 
arthritis. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In August 2004, the Board remanded the claim to have the 
veteran reexamined by VA because entitlement to the benefit 
sought could not be established without a current VA 
examination. 


FINDING OF FACT

Without good cause, the veteran failed to report for a VA 
reexamination, which was scheduled because entitlement to the 
claim for increase for rheumatoid arthritis could not be 
established without a current VA examination.  


CONCLUSION OF LAW

By operation of law, the veteran's failure to report for a 
scheduled VA reexamination requires that his claim for 
increase for rheumatoid arthritis be denied.  38 C.F.R. 
§ 3.655 (2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulation 
pertaining to a claimant's failure to report for an 
examination scheduled in conjunction with a claim for 
increase. 

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim); Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002) (the provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1999, the Board denied the veteran's claim for 
increase for rheumatoid arthritis.  In September 2000, the 
veteran filed his current claim for increase.  A VA 
examination was conducted in October 2000, and the RO denied 
the claim in a rating decision in January 2001.  The veteran 
initiated an appeal of the adverse determination, and when 
the claim was before the Board in August 2004, the Board 
remanded the claim to afford the veteran a reexamination 
because entitlement to the benefit sought could not be 
established without a current VA examination. 

The record shows that in October 2005, the veteran was 
notified by VA of the scheduled VA examination to take place 
on November 18, 2005.  The veteran then failed to report for 
the examination without a showing of good cause.  There is no 
record that the letter was returned to VA by the U.S. Postal 
Service.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit 
cannot be established without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) of 38 C.F.R. § 3.655 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member.  When a claimant fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied. 38 C.F.R. 
§ 3.655(b).

As the VA reexamination was scheduled because entitlement to 
the claim for increase for rheumatoid arthritis could not be 
established without a current VA examination, as the veteran 
neither appeared nor rescheduled his VA reexamination, and as 
the veteran has not presented any evidence of good cause for 
failing to report for the scheduled VA reexamination, the 
veteran's claim for increase is denied by operation of law 
under 38 C.F.R. § 3.655(a) and (b). 


ORDER

A rating higher than 40 percent for rheumatoid arthritis is 
denied.


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


